Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention II, species A (claims 9-11) in the reply filed on 8/31/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because there is an undue burden due to the different search strategies that must be employed.
The requirement is still deemed proper and is therefore made final.
Claims 1-8 and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative are rejected under 35 U.S.C. § 103(a) as being unpatentable over Chang et al., W.O. Int’l Pub. No. 2021/015792 A1 [hereinafter Chang] and as evidenced by Keegan et al., U.S. Patent App. Pub. No. 2015/0037543 A1 [hereinafter Keegan] for claim 10.
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 9. A high-gross magnesium alloy structure (cover; Chang abstract, figs. 1-2 & 6A-6F) comprising: 
a magnesium alloy object (light metal substrate 110/610 which can be magnesium alloy; Chang [0008], [0012]-[0013], [0018], [0031], [0040]-[0042], figs. 1-2 & 6A-6F; 
an oxide film arranged on a surface of the magnesium alloy object (first protective coating 220/620 which is an micro-arc oxidation layer; Chang [0018], [0020], [0032], [0039], [0044], figs. 1-2 & 6A-6F),
a first paint layer arranged on the magnesium alloy object with the oxide film to protect the surface of the magnesium alloy object (second protective coating 230/630 which may be a paint coating; Chang [0018], [0020], [0022], [0039], [0046], figs. 1-2 & 6A-6F),
a cut portion formed by cutting away part of the first paint layer and part of the oxide film to expose a metallic main body (edge 240/640 chamfered/cut through the micro-arc oxidation 
a second paint layer arranged (electrophoretic deposition layer 260/660 which may comprise colored pigments and be electropainted on, thus the layer is paint; Chang [0021]-[0023], [0037], [0048]-[0049], figs. 1-2 & 6A-6F) on the cut portion (electrophoretic deposition layer 260/660 is indirectly on the edge 240/640, Chang states that “on” may also be indirectly on; Chang [0026], figs. 1-2 & 6A-6F) to provide corrosion protection (protected from corrosion, alternatively since the claimed invention’s paint protects from corrosion so would Chang’s paint; Chang [0014]).

Claim 10. The high-gross magnesium alloy structure in claim 9, wherein the second paint layer arranged on the cut portion encapsulates or covers the metallic main body of the magnesium alloy object and the oxide film (factual reference Keegan teaches that a covering may indirectly cover, and so Chang’s electrophoretic deposition layer 260/660 indirectly covers the object). Keegan [0032]-[0033], Chang figs. 1-2 & 6A-6F.

Claim 11. The high-gross magnesium alloy structure in claim 9, wherein the first paint layer and the second paint layer are made from a functional coating layer on an oxidized first surface, and the functional coating layer comprises at least polymer selected from the group consisting of polystyrene, polyimide (PI), Polypropylene (PP), polyurethanes (PU), methylsilsesquioxane, polyethylene (PE), polystyrene silicone, butyl rubber, polyamide (PA), polycarbonate (PC), styrene-butadiene rubber, acrylate polymer, epoxy and fluoropolymer 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794